Citation Nr: 1813561	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-33 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to May 9, 2014 and in excess of 70 percent thereafter.

2. Entitlement to an initial compensable rating for sinusitis.

3. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a cervical spine (neck) disability.

4. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a spine disability, and if so, whether service connection is warranted.

5. Entitlement to an effective date prior to May 9, 2014, for the award of a 70 percent rating for PTSD.

6. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to May 9, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May to September 1979 and July 1980 to February 1992 and was discharged under honorable conditions.  He immediately reenlisted in February 1992, but received a "bad conduct discharge" in July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, awarded service connection for sinusitis and assigned a noncompensable rating, increased the rating for PTSD to 50 percent, and denied reopening the previously denied claim of entitlement to service connection for a lumbar spine disability.  Regardless of any RO determination on the application to reopen, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

As a preliminary matter, the Board notes that the appellant is a veteran based on his first period of active service only.  See generally 38 U.S.C. §§ 101, 5303 (2012); 38 C.F.R. §§ 3.1, 3.12 (2017).  However, as noted above, the Veteran's personnel records reflect that he received a "bad conduct discharge" from his second service period.

The Veteran testified at a May 2017 Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

The issue of entitlement to a TDIU prior to May 9, 2014 has been raised by the record and has been added to the appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453, 54 (2009) (holding that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised).

In September 2014, the RO increased the rating from 50 to 70 percent for PTSD, effective May 9, 2014.  Because less than the maximum available benefit for a schedular rating for MDD was awarded, the claim remains before the Board in appellate status.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

Below, the Board reopens the service connection claim for a lumbar spine disability.  As noted in the remand section, the Board has expanded the spine claim to include the neck/cervical spine as well, based on the Veteran's statements and hearing testimony.

The issues of entitlement to a compensable initial rating for sinusitis, the reopened service connection claim for a spine disability, entitlement to an effective date prior to May 9, 2014, for the award of a 70 percent rating for PTSD, and entitlement to a TDIU prior to May 9, 2014, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. During the May 2017 Board hearing, the Veteran stated that he did not wish to continue to pursue the claim of entitlement to an increased rating for PTSD.

2. An unappealed April 2004 rating decision denied the Veteran's initial claim of entitlement to service connection for chronic disability of the spine.

3. In an unappealed December 2005 decision, the VA declined to reopen the previously denied claim of entitlement to service connection for chronic disability of the spine.

4. In an unappealed October 2008 rating decision, the VA reopened and denied the previously denied claim of entitlement to service connection for chronic disability of the spine.

5. Evidence received since the October 2008 rating decision is new and material and the petition to reopen the claim of entitlement to service connection for a lumbar spine disability is granted.  38 U.S.C. § 5108(2012); 38 C.F.R. § 3.156(a) (2017).


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal by the Veteran seeking an increased rating for PTSD have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. 
§§ 20.202, 20.204 (2017).

2. The April 2004 rating decision that denied the claim of entitlement to service connection for a spine disability is final.  See 38 U.S.C. §§ 7103, 7104 (2012); 
38 C.F.R. §§ 3.156, 20.1100 (2017).

3. The December 2005 rating decision that declined to reopen the previously denied claim of entitlement to service connection for a spine disability is final.  
See 38 U.S.C. §§ 7103, 7104 (2012); 38 C.F.R. §§ 3.156, 20.1100 (2017).

4. The October 2008 rating decision that reopened and denied the previously denied claim of entitlement to service connection for a spine disability is final.  
See 38 U.S.C. §§ 7103, 7104 (2012); 38 C.F.R. §§ 3.156, 20.1100 (2017).

5. Evidence received since the October 2008 rating decision is new and material and the petition to reopen the claim of entitlement to service connection for a spine disability is granted.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim Withdrawn Per Veteran's Request

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

The Veteran perfected an appeal from a February 2013 rating decision that, in pertinent part, denied an increased rating for PTSD.  However, in during the May 2017 Board hearing, the Veteran indicated that he wished to withdraw his appeal as to the issue of an increased rating for PTSD.  Therefore, there remain no allegations of error of fact or law for appellate consideration as to this claim.  The Board does not have jurisdiction to review the claim of entitlement to an increased rating for PTSD, and it is therefore dismissed.  38 U.S.C. § 7105(d)(5) (2017).


Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2017).  Given the favorable outcome of this decision (reopening the claim), no prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Reopening the Previously Denied Lumbar Spine Disability Claim 
Based on New and Material Evidence

Service connection for a back disability was denied by an April 2004 rating decision.  Notice was provided and the Veteran neither appealed the decision nor submitted new and material evidence within the one year appeal period.  It thus became final.  See 38 U.S.C. §§ 7103, 7104; 38 C.F.R. §§ 20.1100.  The same factual basis is not generally thereafter considered.

An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Under applicable regulations, new evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

As noted above, in April 2004, the RO denied the Veteran's claim for entitlement to service connection for a spine disability.  The Veteran was notified of this denial, but did not appeal the decision.  Therefore, the decision was final.  See 38 U.S.C. 
§§ 7103, 7104; 38 C.F.R. §§ 3.156, 20.1100.

The April 2004 denial of service connection for a spine disability was based on a determination that there was no current disability.  The evidence before the RO at that time included the Veteran's service treatment records, VA treatment records, July 2001 VA examination report, and lay statements. 

In December 2005, the RO declined to reopen the previously denied claim of entitlement to service connection for a spine disability.  The evidence before the RO at that time included the Veteran's statements and VA treatment records.  The Veteran was notified of this denial, but did not appeal the decision.  Therefore, the decision was final.  See 38 U.S.C. §§ 7103, 7104; 38 C.F.R. §§ 3.156, 20.1100.

In October 2008, the RO reopened and denied the previously denied claim of entitlement to service connection for a spine disability.  The Veteran was notified of this denial, but did not appeal the decision.  Therefore, the decision was final.  See 38 U.S.C. §§ 7103, 7104; 38 C.F.R. §§ 3.156, 20.1100.

The October 2008 denial of service connection for a spine disability was based on a determination that there was no nexus between the Veteran's current spine disability and service.  The evidence before the RO at that time included the Veteran's service treatment records, VA treatment records, July 2001 VA examination report, and lay statements. 

The evidence received since the October 2008 rating decision includes lay statements, January 2012, June 2012, and January 2013 VA examination reports, VA treatment records, and the May 2017 Board hearing transcript.  Specifically, the Veteran stated during the May 2017 Board hearing that his back was injured and painful while he was deployed in 1991, but that he did not seek treatment for his back pain until later because he wanted to be a drill instructor.  In addition, the Veteran stated that he sought treatment from his corpsman for the reported injury while deployed.  The Board notes that the Veteran received a Combat Action Ribbon during this deployment.  As this evidence relates to the basis of the prior denial, it is new and material, and reopening of the claim for service connection for a lumbar spine condition is warranted.

ORDER

The appeal seeking an increased rating for PTSD is dismissed.

New and material evidence has been received and the claim for entitlement to service connection for a lumbar spine condition is reopened; to this extent only, the appeal is granted.



	(CONTINUED ON NEXT PAGE)






REMAND

Further development is required prior to adjudicating the remaining issues on appeal.

I. General Issues

In September 2014, the Veteran submitted a completed VA Form 21-4142, Authorization for Release of Information, which authorized the VA to obtain the Veteran's treatment records from Beaufort Memorial Hospital.  It does not appear that VA has attempted to obtain these records.  This Release automatically ends 180 days from the date it was signed.  Therefore, the Board finds that the RO must attempt to obtain a new Release for this information.  If the RO successfully obtains a new Release for this information, then the RO should obtain such records and associate them with the claims folder.

The record also reflects that VA-generated evidence has been added to the claims file since the remaining claims were last adjudicated in the September 2014 SOC.  In this regard, VA treatment records dated April 2017 to November 2017 were added to the claims file in November 2017, after the SOC, and a SSOC was not issued with consideration of the new VA treatment records.  While 38 U.S.C. 
§ 7105(e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a Substantive Appeal, this provision is only applicable to cases where the Substantive Appeal was filed on or after February 2, 2013 (applicable here), but does not apply to VA-generated evidence, such as VA treatment records.  38 U.S.C. § 7105(e).  As there is no indication that the Veteran has specifically waived initial AOJ adjudication of the new VA treatment records, a remand is also required for the AOJ to consider this evidence in a SSOC.



II. Sinusitis

The record reflects that the Veteran's most recent VA examination for sinusitis occurred in April 2014.  The fact that a VA examination is almost four years old is not a valid basis, unto itself, to provide the Veteran with another VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  In this case, however, the Veteran indicated during the May 2017 Board hearing that his symptoms have worsened since the April 2014 VA examination.  The Veteran's statement is evidence of possible worsening since the last VA examination.  Therefore, a new VA examination is needed to assist in determining the current severity of the Veteran's service-connected sinusitis.  Snuffer, 10 Vet. App. at 400.

III.  Spine Condition

The Board has expanded the lumbar spine claim to also include the cervical spine based on the Veteran's statements and hearing testimony.  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The January 2013 VA examiner opined that the Veteran's back condition was at least as likely as not incurred in or cause by service because there was documentation of a chronic back condition in 1994.  However, service connection may only be granted based on the Veteran's honorable period of service from July 1980 to February 1992.  The VA examiner did not address whether the current lumbar spine condition is related to or caused by the Veteran's head injury in 1991 and his reports of back pain since that injury during his period of honorable service.  Therefore, the Board finds this nexus opinion to be inadequate, and remand is necessary to obtain another  opinion as to the etiology of the Veteran's lumbar spine disability.  On remand, the examination should include addressing the current nature and etiology of any current neck disability followed by readjudication by the RO.  


IV. Effective Date of Award of 70 Percent Rating for PTSD 

In a September 2014 rating decision, the RO increased the Veteran's rating for PTSD from 50 percent to 70 percent, effective May 9, 2014.  That same month, prior to the September 2014 rating decision becoming final, the Veteran submitted a VA Form 9 that addressed the effective date awarded in the September 2014 rating decision, as well as the issues addressed in the September 2014 statement of the case.  As the September 2014 VA Form 9 specifically notes the Veteran's disagreement with the effective date assigned in the September 2014 rating decision for the award of a 70 percent rating for PTSD, the Board finds that this communication constitutes a notice of disagreement as to this issue.  To date, a SOC has not been issued as it relates to the issue of entitlement to an earlier effective date for the award of a 70 percent rating for PTSD.  The Board is required to remand the claim for issuance of a SOC.  Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is not before the Board at this time, and will only be before the Board if the Veteran timely files a substantive appeal of the issues after the SOC is issued.

V. TDIU prior to May 9, 2014 

Finally, the Board must defer consideration of the issue of entitlement to a TDIU prior to May 9, 2014, as it is inextricably intertwined with the issue of entitlement to earlier effective date for the award of a 70 percent rating for PTSD.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separately claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1. Issue a SOC on the issue of entitlement to an effective date prior to May 9, 2014, for the award of a 70 percent rating for PTSD.  The Veteran and his representative should be advised of the time limit for perfecting an appeal, and afforded such period of time to do so.  If he timely perfects an appeal in the matter, it should be returned to the Board.

2. Obtain the Veteran's updated VA treatment records.

3.  Obtain an updated Release from the Veteran for identified medical treatment records from Beaufort Memorial Hospital and any other identified medical provider.  If a new Release is obtained, request the records from the hospital and associate any records obtained with the claims folder.

4.  Then, schedule the Veteran for a VA examination to determine the current severity of his service-connected sinusitis.  The examiner is requested to review all pertinent records associated with the claims file.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

5.  Schedule the Veteran for a VA examination of the lumbar and cervical spine to determine etiology.  All test and studies deemed necessary shall be performed. The examiner should be provided with the Veteran's claims file, including a copy of this remand.

After reviewing the claims file and examining the Veteran, the examiner is asked to address the following:   

(a) Indicate all disabilities currently shown in the lumbar and cervical spine; and 

(b) For each lumbar and cervical spine disability, provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) related to or caused by his honorable service prior to February 1992.  

In doing so, please consider and address (i) the Veteran's statements that he injured his spine during Desert Storm (1991) when he was hit in the head with a piece of falling plywood and knocked out; and (2) the Veteran's lay reports, including during the May 2017 Board hearing, of back and neck pain that initially manifested prior to 1992 and has been continuous since service.

A thorough explanation must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  Please note that the lumbar spine claim has been expanded to consider the cervical spine as well.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


